15‐219‐ag                                                    
Li v. Lynch 




                                  In the
               United States Court of Appeals
                       for the Second Circuit
                                            
 
 
                           AUGUST TERM 2016 
                                     
                             No. 15‐219‐ag 
                                     
                             LIANPING LI, 
                              Petitioner, 
 
                                    v. 
 
                           LORETTA E. LYNCH, 
                  UNITED STATES ATTORNEY GENERAL, 
                                 Respondent. 
                                               
                                       
                  On Petition for Review of an Order of  
                   the Board of Immigration Appeals 
                                               
 
                      ARGUED: SEPTEMBER 28, 2016 
                       DECIDED: OCTOBER 5, 2016 
                                         
Before: WINTER, CABRANES, Circuit Judges, and RESTANI, Judge.* 

                                                  

       Petitioner  Lianping  Li,  a  native  and  citizen  of  China,  seeks 
review  of  a  December  29,  2014  order  of  the  Board  of  Immigration 
Appeals  affirming  an  August  16,  2013  decision  of  an  Immigration 
Judge  denying  Li’s  application  for  asylum,  withholding  of  removal, 
and  relief  under  the  Convention  Against  Torture.  On  appeal, 
petitioner argues that the agency erred by (1) relying on written notes 
from her asylum interview in violation of her due process rights, (2) 
finding  her  not  credible  as  to  her  past  persecution,  and  (3)  finding 
that she had not otherwise established a well‐founded fear of future 
persecution.  Because  the  petitioner  has  failed  to  exhaust  her  first 
argument  regarding  the  consideration  of  the  asylum  notes,  we 
decline  to  review  the  issue.  Further,  we  find  that  although  the 
underlying  analysis  of  the  agency  contained  certain  errors,  its 
ultimate  ruling  is  supported  by  substantial  evidence  and  the  same 
decision would be made on remand. 

       Accordingly,  the  petition  for  review  is  DENIED.  As  we  have 
completed our review, any stay of removal that the Court previously 
granted in this petition is VACATED, and any pending motion for a 
stay of removal in this petition is DISMISSED as moot.   

        

       * Judge  Jane A. Restani, Judge for the United States Court of International 
Trade, sitting by designation. 




                                         2 
                                               

                            GARY J. YERMAN, New York, N.Y., for 
                            Petitioner. 

                            THANKFUL T. VANDERSTAR, Attorney, Office 
                            of Immigration Litigation (Benjamin C. 
                            Mizer, Principal Deputy Assistant Attorney 
                            General, Civil Division; Linda S. Wernery, 
                            Assistant Director, on the brief), U.S 
                            Department of Justice, Washington, D.C., for 
                            Respondent. 

                                               

PER CURIAM: 

       Petitioner Lianping Li seeks review of an order of Immigration 
Judge  (“IJ”)  Aviva  L.  Poczter  denying  her  application  for  asylum, 
withholding  of  removal,  and  relief  under  the  Convention  Against 
Torture (“CAT”). The Board of Immigration Appeals (“BIA”) issued 
a decision affirming the IJ. In re Lianping Li, No. A205 429 346 (B.I.A. 
Dec. 29, 2014), aff’g No. A205 429 346 (Immig. Ct. N.Y. City Aug. 16, 
2013). On appeal, Li argues that the BIA and IJ erred by (1) relying on 
written  notes  from  her  asylum  interview  in  violation  of  her  due 
process rights, (2) finding her not credible as to her past persecution, 
and  (3)  finding  that  she  had  not  established  a  well‐founded  fear  of 
future persecution. We disagree and, accordingly, DENY the petition 
for review.  




                                      3 
                              BACKGROUND 

       Petitioner  is  a  native  and  citizen  of  the  People’s  Republic  of 
China  who  entered  the  United  States  on  July  30,  2002  as  a 
nonimmigrant visitor with authorization to remain until January 29, 
2003.  Li  remained  in  the  United  States  without  authorization  and 
filed  an  application  for  asylum,  withholding  of  removal,  and  CAT 
protection on May 7, 2012.  

       Li’s  asylum  application  alleges  the  following.  In  1996,  Li 
became pregnant with her second child in violation of China’s family 
planning  policy.  Though  she  went  into  hiding,  family  planning 
officials  caught,  detained,  and  beat  her  husband.  Concerned  for  his 
safety,  Li  turned  herself  in.  Chinese  officials  then  forced  Li  to 
immediately  undergo  a  forced  abortion  and  subsequently  levied  a 
heavy fine on both Li and her husband. Her husband died in 1997 as 
a  result  of  the  beatings.  Li  then  fled  to  the  United  States  in  2002 
where, in late 2011, she became involved with the China Democracy 
Party  (“CDP”)  by  “participating  in  many  protests  and  propaganda 
activities.”  The  application  notes  that  Li  “suffered  many  telephonic 
interruptions” and threats from “the communist party’s spies.” 

       An asylum officer conducted a credible fear interview with Li 
on  June  14,  2012.  The  Department  of  Homeland  Security  (“DHS”) 
commenced removal proceedings against the petitioner the next day 
for overstaying her visa. At a hearing before the IJ on August 2, 2012, 
Li  conceded  removability  and  proceeded  with  her  asylum 
application. 




                                       4 
       The  IJ  admitted  Li’s  asylum  application  into  evidence  at  a 
hearing on August 9, 2013, during which Li testified in support of her 
application.  Among  other  things,  Li  testified  that  after  she  had 
attended  protests  and  published  articles  on  the  CDP  website  in  her 
own name, she received three phone calls from representatives of the 
“Wenzhou  People’s  Association”  who  “threatened  [her],  and  told 
[her]  not  to  join  the  Democracy  Party  because  it  would  not  be 
permitted  by  the  Chinese  government.”  During  the  hearing,  the 
Government  confronted  Li  with  notes  taken  by  the  asylum  officer 
during her credible fear interview. Li’s counsel did not object to the 
admittance of these notes into evidence. 

       On  August  16,  2013,  the  IJ  issued  an  oral  decision  finding  Li 
removable  and  denying  her  application  for  asylum,  withholding  of 
removal,  and  CAT  relief.  In  particular,  the  IJ  found  Li  lacking  in 
credibility based on several discrepancies in the evidence submitted. 
Specifically,  Li  provided  varying  accounts  of  (1)  whether  she  was 
detained  before  her  forced  abortion;  (2)  when  her  husband  was 
released  from  custody;  (3)  the  timeline  of  her  forced  abortion;  (4) 
whether she was forced to wear an intrauterine device (“IUD”); and 
(5)  the  amount  of  money  she  and  her  husband  were  allegedly  fined 
as  a  result  of  her  unauthorized  pregnancy.  The  IJ  found  that  Li’s 
credibility  issue  “ble[d]  over  from  [her]  family  planning  claim  into 
the CDP claim.” 

       The IJ also found that Li failed to establish a well‐founded fear 
of  future  persecution  resulting  from  her  CDP  activities.  First,  the  IJ 
found  no  evidence  indicating  that  Chinese  officials  were  aware  of 




                                       5 
Li’s  activities  in  the  United  States.  Li  only  presented  her  testimony 
that  she  received  the  three  phone  calls  from  the  Wenzhou  People’s 
Association.  Yet,  as  the  IJ  noted,  Li  admitted  no  harm  ever  came  to 
her after receiving those phone calls. Second, the IJ further reasoned 
that  “according  to  the  respondent’s  own  testimony,  the  Chinese 
authorities  know  that  the  respondent  joined  the  CDP,  knows  where 
respondent is located, has the ability to contact her, and yet has not 
taken  any  action  against  her or  her  family  in China  in  the  period  of 
over  a  year  since  the  calls  were  received,”  which  “undercuts  the 
respondent’s  claim  that  the  Chinese  government  has  any  interest 
whatsoever  in  harming  her  or  her  family.”  Lastly,  the  IJ  found  no 
pattern  or  practice  of  persecution  against  CDP  members  in  China 
similarly situated to Li. 

       On December 29, 2014, the BIA affirmed the IJ’s determination, 
finding  (1)  no  clear  error  in  the  IJ’s  determination  that  Li  did  not 
testify  credibly  about  her  past  persecution  resulting  from  China’s 
family planning policies; and (2) that the IJ correctly determined that 
Li  failed  to  demonstrate  a  well‐founded  fear  of  future  persecution 
based on her CDP activities. The BIA did not rely on the IJ’s adverse 
credibility determination to rule on Li’s future persecution claim. 

                                DISCUSSION 

       Ordinarily, we review only the BIA’s decision on a petition for 
review.  See  Yang  v.  U.S.  Dep’t  of  Justice,  426  F.3d  520,  522  (2d  Cir. 
2005).  Under  the  circumstances  of  this  case,  we  review  the  IJ’s 
decision as modified by the BIA. See id.  




                                        6 
      We  first  address  Li’s  argument  regarding  the  agency’s 
consideration  of  her  asylum  officer’s  handwritten  notes.  We  then 
turn  to  her  challenge  to  the  agency’s  adverse  credibility 
determination regarding her past persecution. Lastly, we address Li’s 
contention that the agency erred in its determination that she had not 
established a well‐founded fear of future persecution. 

                       I. Asylum Officer Notes 

      In her petition for review, Li argues for the first time that the 
agency’s reliance on the notes of her credible fear interview violated 
her due process rights. The Government challenges this argument as 
unexhausted.  

      The Court may only review a final order of removal if “the 
alien has exhausted all administrative remedies available to the alien 
as of right.” 8 U.S.C. § 1252(d)(1). “[W]hen an applicant for asylum or 
withholding of removal has failed to exhaust an issue before the BIA, 
and that issue is, therefore, not addressed in a reasoned BIA decision, 
we are, by virtue of the ‘final order’ requirement of § 1252(d)(1), 
usually unable to review the argument.” Zhong v. U.S. Dep’t of Justice, 
480 F.3d 104, 122 (2d Cir. 2007).  Although not jurisdictional, issue 
exhaustion is mandatory and hence waivable by the Government. See 
id. at 121–23.

      Li did not object to the introduction of the credible fear 
interview notes at her merits hearing and did not make a due process 
argument in her brief to the BIA. Because the Government challenges 




                                    7 
the due process argument as unexhausted, we accordingly decline to 
review it.  

                II. Past Persecution: Adverse Credibility 

       Li  next  challenges  the  IJ  and  BIA’s  adverse  credibility  finding 
on  two  grounds.  First,  she  argues  that  the  IJ  and  BIA  incorrectly 
found  that  she  testified  inconsistently  regarding  the  amount  of 
money  she  was  fined  by  Chinese  family  planning  officials.  Second, 
she  contends  that  omissions  from  her  written  asylum  application 
cannot be used to undermine her credibility. 

       The  REAL  ID  Act  directs  the  agency  to  make  credibility 
determinations  in  asylum  proceedings  based  on  the  “totality  of  the 
circumstances” and “all relevant factors.” 8 U.S.C. § 1158(b)(1)(B)(iii). 
Among  the  factors  bearing  on  credibility  listed  in  the  statute  are 
“demeanor,  candor,  or  responsiveness,”  the  plausibility  of  the 
petitioner’s  account,  and  inconsistencies  in  the  applicant’s 
statements, “without regard to whether” they go “to the heart of the 
applicant’s  claim.”  Id.  We  review  the  agency’s  factual  findings, 
including  adverse  credibility  determinations,  under  the  substantial 
evidence  standard,  treating  them  as  “conclusive  unless  any 
reasonable  adjudicator  would  be  compelled  to  conclude  to  the 
contrary.” 8 U.S.C. § 1252(b)(4)(B); see also Xiu Xia Lin v. Mukasey, 534 
F.3d  162,  165  (2d  Cir.  2008).  We  afford  “particular  deference”  to  an 
IJ’s  credibility  determinations  and  defer  to  them  “unless,  from  the 
totality of the circumstances, it is plain that no reasonable fact‐finder 




                                       8 
could make such an adverse credibility ruling.” Id. at 166–67 (internal 
quotation marks omitted).  

       When  an  IJ  or  BIA  decision  contains  errors,  “we  may 
nevertheless deem remand futile and deny the petition for review if 
(1) substantial evidence in the record relied on by the IJ, considered 
in  the  aggregate,  supports  the  IJ’s  finding  that  petitioner  lacked 
credibility,  and  (2)  disregarding  those  aspects  of  the  IJ’s  reasoning 
that  are  tainted  by  error,  we  can  state  with  confidence  that  the  IJ 
would  adhere  to  his  decision  were  the  petition  remanded.”  Siewe  v. 
Gonzales,  480  F.3d  160,  166–67  (2d  Cir.  2007)  (internal  quotation 
marks  omitted);  see  also  Xiao  Ji  Chen  v.  U.S.  Dep’t  of  Justice,  471  F.3d 
315,  338–39  (2d  Cir.  2006)  (discussing  the  role  of  futility  within  the 
substantial  evidence  standard).  The  “overarching  test”  to  deem  a 
remand  futile  “is  when  the  reviewing  court  can  confidently  predict 
that the agency would reach the same decision absent the errors that 
were  made.”  Id.  at  339  (internal  quotation  marks  omitted).  To 
determine  whether  remand  would  be  futile,  a  reviewing  court 
“should assess the entire record and determine whether, based on the 
strength  of  the  evidence  supporting  the  error‐free  findings  and  the 
significance of those findings, it is clear that the agency would adhere 
to  its  decision  were  the  petition  remanded.”  Id.  Accordingly,  while 
we may remand, we readily retain our ability to affirm an IJ’s factual 
findings despite error. See id.  

       We agree with Li that the IJ and BIA erred in finding that she 
testified inconsistently regarding the amount of money she was fined 
by  Chinese  family  planning  officials.  During  her  merits  hearing,  Li 




                                         9 
testified  that  she  had  paid  10,000  renminbi  (“RMB”)  and  still  owed 
more than 10,000 RMB. She then clarified that the total amount of the 
fine was 30,000 to 40,000 RMB. Similarly, the credible fear interview 
notes reflect Li stating that she had paid 10,000 of a 30,000 RMB fine. 
Li’s ambiguous testimony is thus plainly consistent with the asylum 
officer’s notes.  

       Nonetheless,  applying  the  well‐established  standard  of 
substantial  evidence  to  the  facts  of  this  case,  we  find  that  although 
the  underlying  analysis  of  the  IJ  and  BIA  contained  this  error,  the 
agency’s  ultimate  ruling—that  the  petitioner  failed  to  provide  a 
credible  account  of  past  persecution  and  thus  failed  to  satisfy  her 
burden of proof—is supported by substantial evidence and it is clear 
that the same decision would be made on remand. The agency cited 
many  far  more  significant  inconsistencies  among  Li’s  testimony, 
written  application,  and  credible  fear  interview,  including  several 
related  to  the  timing  of  her  forced  abortion,  the  detention  of  her 
husband,  and  her  forced  use  of  an  IUD.  Given  these  numerous  and 
important  inconsistencies,  we  are  confident  that  remand  would  be 
futile. 

       Li’s additional argument that her omissions cannot be used to 
determine her credibility is meritless. While it is true, as Li states, that 
“asylum  applicants  are  not  required  to  list  every  incident  of 
persecution on their I‐589 statements,” Pavlova v. INS, 441 F.3d 82, 90 
(2d Cir. 2006), her asylum application did not simply omit incidents 
of  persecution.  Rather,  her  application  described  the  same  incidents 
of persecution differently.  




                                      10 
                           III. Future Persecution 

       Lastly,  we  turn  to  Li’s  contention  that  she  has  established  a 
well‐founded  fear  of  future  persecution  resulting  from  her  CDP 
activities. To establish asylum eligibility based on future persecution, 
an applicant must show that he or she subjectively fears persecution 
and that this fear is objectively reasonable. Ramsameachire v. Ashcroft, 
357 F.3d 169, 178 (2d Cir. 2004). The objective component requires the 
alien  to  “make  some  showing  that  authorities  in  [her]  country  of 
nationality  are  either  aware  of  [her]  activities  or  likely  to  become 
aware  of  [her]  activities.”  Hongsheng  Leng  v.  Mukasey,  528  F.3d  135, 
143 (2d Cir. 2008). Moreover, an asylum applicant need not provide 
evidence that there is a reasonable possibility she will be singled out 
for persecution if she “establishes that there is a pattern or practice in 
his  or  her  country  of  nationality  .  .  .  of  persecution  of  a  group  of 
persons  similarly  situated  to  the  applicant  on  account  of  race, 
religion,  nationality,  membership  in  a  particular  social  group,  or 
political opinion.” 8 C.F.R. § 1208.13(b)(2)(iii)(A). 

       We discern no error in the agency’s conclusion that Li failed to 
show that her fear of future persecution resulting from her activities 
with  the  CDP  was  objectively  reasonable.  Li  only  testified  that  after 
she had attended protests and published articles on the CDP website 
in  her  own  name,  she  received  three  threatening  phone  calls  from 
representatives  of  the  Wenzhou  People’s  Association.  Li  gave  no 
further details about these phone calls. The agency was thus justified 
in  finding  that,  absent  more  “solid  support  in  the  record”  of  an 




                                       11 
identifiable threat, Li’s fear of future persecution was “speculative at 
best.” See Jian Xing Huang v. INS, 421 F.3d 125, 129 (2d Cir. 2005). 

        The agency also reasonably rejected Li’s claim that China has a 
pattern  or  practice  of  persecuting  those  similarly  situated  to  her: 
returning Chinese citizens who joined the CDP in the United States. 
See  8  C.F.R.  §  1208.13(b)(2)(iii)(A).  Li’s  application  referred  to  CDP 
members  being  arrested  on  their  return  to  China,  but  she  presented 
no  corroboration  for  that  statement.  Moreover,  the  2012  State 
Department  Human  Rights  Report,  cited  by  Li  on  appeal,  describes 
China’s punishment of several domestic political dissidents, none of 
whom were similarly situated to Li.   

        Li  argues  that  the  agency  incorrectly  determined  that  the  fact 
that her family in China remained unharmed undermined her fear of 
future  persecution.  Li  contends  that  while  a  claim  of  future 
persecution  may  be  undercut  by  evidence  that  similarly  situated 
family members remain unharmed in their native country, see Melgar 
de Torres v. Reno, 191 F.3d 307, 313 (2d Cir. 1999), she never testified 
that her family has joined the CDP or is otherwise politically active. 
While  we  agree  that  the  agency  inappropriately  relied  on  this  fact, 
remand  would  be  futile  given  the  dearth  of  evidentiary  support  for 
an identifiable threat of future persecution. See Siewe, 480 F.3d at 166–
67.  

                               CONCLUSION 

        We have reviewed the other arguments raised by Li on appeal 
and find them to be without merit. For the reasons stated above, the 




                                      12 
petition  for  review  is  DENIED.  As  we  have  completed  our  review, 
any stay of removal that the Court previously granted in this petition 
is VACATED, and any pending motion for a stay of removal in this 
petition is DISMISSED as moot.   




                                   13